Citation Nr: 0016305	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for tension type 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from December 1977 to October 
1979, and from January 1986 to March 1994.

The current appeal arose from a November 1996 rating decision 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC granted an increased (compensable) evaluation of 30 
percent for tension type headaches, effective July 31, 1996, 
date of claim.  Since that is not the maximum assignable, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran provided oral testimony before a hearing officer 
at the M&ROC in February 1999, a transcript of which is of 
record.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

Tension type headaches are productive of a level of 
impairment compatible with very frequent, completely 
prostrating migraine, and severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent rating 
for tension type headaches are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Under 38 C.F.R. § 4.124a, tension (or migraine) headaches are 
evaluated as noncompensably disabling when there are less 
frequent attacks; a 10 percent rating is assignable when 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent rating 
is assignable when there are characteristic prostrating 
attacks occurring on an average of one a month over the last 
several months.  The maximum assignable under Code 8100 is 50 
percent which is assignable with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability under Diagnostic Code 8100.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show that the veteran was treated for 
long term headaches with medications to include Fiorinal.

An April 1994 VA general medical examination report shows the 
veteran reported that his headaches occurred five to six 
times per month, lasting all day.  He had lost two days of 
work during the previous year because of headaches.  He 
sometimes felt twinges in his right forehead, prior to onset 
of headaches.  He took aspirin to avoid them.  Numerous 
studies indicated stress could be contributing to his 
headaches.  On examination the head was unremarkable.  A 
neurological examination was within normal limits.  The 
pertinent examination diagnosis was history of recurrent 
migraine headaches, four years duration.

In March 1995 the RO granted entitlement to service 
connection for tension-type headaches with assignment of a 
noncompensable evaluation.

On VA examination in September 1996 the veteran reported that 
his headaches usually were frontal in nature and occasionally 
temporal.  On occasion they would begin at the back of his 
head and come over the top.  He reported that he had been 
diagnosed in service as having cluster headaches due to 
tension.  In service he had been given Fiorinal.  An 
electroencephalogram (EEG) had been negative.  The veteran 
said that stress increased the frequency of his headaches.  
Also, headaches were precipitated by less than 6 hours sleep 
a night for several days, too much sleep, or less than 4-5 
hours sleep a night.  

With the headaches the veteran reported having some 
photophobia, with spots before his eyes and possibly a light 
intolerance and increase of headache intensity.  Sounds also 
increased the pounding of his headaches.  The headaches 
occurred about 6-8 times a month and lasted anywhere from 24 
hours to 2-3 days.  Since being treated with Imitrex 
injections, he said he usually had relief from the symptoms 
in about 45 minutes.  He had recently switched to Imitrex 
pills which had not been so effective.  

The veteran said that his headaches were of such intensity 
that he would have to lie down and he was pretty much 
prostrated because of the photophobia and intensity of the 
head pain.  He also found it difficult to work when he was 
having them, or for that matter, found it somewhat difficult 
to do much of anything.

On examination the veteran was not having a current headache 
so light did not bother him and percussion over his sinus 
areas did not cause a headache sensation.  Sinus X-rays were 
negative.  Differential diagnoses were migraine versus 
tension headaches.

On VA examination in February 1998 the veteran reported that 
he had had 6-8 headaches a month which lasted anywhere from 
24 hours to 2 days or so, and which were debilitating.  He 
continued to take injected Imitrex with some relief.  Since 
starting the injected Imitrex, the headaches would be 
relieved in about 45 minutes to an hour.  However, taking 
Imitrex sometimes caused him to be hyped up and then at times 
he seemed to be fatigued for a couple of hours.  And while 
the headaches were somewhat better with the Imitrex, their 
frequency had not changed and he still required Imitrex by 
injection.  He reported a continued intolerance to light when 
he had the headaches and also experienced problems with 
rapidly moving objects.

On examination the veteran reported that with adjusting for 
accommodation, and deviation of his eyes and rapid eye 
movements, he had the sensation of impending headaches.  Also 
the shining of a bright light irritated his eyes.  The 
examiner found no nasal obstruction and the nares were wide 
open.  The veteran had no problems with sinus on percussion.

The diagnosis was recurrent chronic migraine headaches 
relieved by Imitrex.  The examiner stated that he had also 
evaluated the veteran a bit of a year earlier and that he had 
had some right nares breathing problems then.  Surgery had 
since relieved that problem but had not altered the headache 
problems at all.  The headaches recurred about 6-8 times a 
month.

VA outpatient records show that the veteran is seen on a 
regular basis for complaints of migraine headaches.  He has 
been prescribed Imitrex with which he injects himself when 
the headaches are particularly bad.  He indicates that this 
has helped a great deal.  He tried Imitrex pills for awhile 
but these were not as effective as the injections.  In late 
1997 it was said that he had 5-6 headaches a month.  In July 
1998 he reported that he was using the Imitrex injections 
about 4 times a month.  Over recent visits it had been 
recommended that he reduce things that caused more headaches 
symptoms such as his daily intake of caffeine, smoking, etc.  

In personal testimony provided at the hearing in February 
1999 the veteran stated that he would at a maximum get 15 
headaches a month, with twinges on the right side of his 
forehead to alert him that one was starting, and then with 
photophobia and sensitivity to sounds and heat.  He testified 
that when he had a full-blown migraine, he had to be in a 
dark, quiet, cool place to be even remotely comfortable.  Tr. 
at 1.  He further stated that on several occasions, he had 
actually become nauseous and thrown up.  Tr. at 2.  He had 
kept a log which was cited.  Tr. at 2.  Various medications 
had been tried without much impact.  Imitrex injections 
provided his best medication.  He stated that in any given 
month, he would have probably 3-4 which he considered to be 
at a level 8-9 on a maximum of 10 for pain.  When he had to 
give himself an injection, and then lie down for 4-6 hours, 
even then, after he had been awakened for an hour or two, the 
headache would start to come back.  Tr. at 3.  

The veteran testified that while the Imitrex had done some 
good, nothing was entirely effective or without side-effects.  
Tr. at 3-4.  Sometimes a headache would last for days, and 
during that time it would seem to wax and wane.  Tr. at 3.  

He would often use an ice pack as well as medications.  He 
worked as a self-employed mason, and due to headaches, he 
lost an average of 4-5 days a month, either because he could 
not go in to work in the morning or had to leave early 
because of a headache in the afternoon.  Tr. at 5.  He said 
that he had 12-15 headaches a month, 6-8 of which would be of 
a prostrating nature.  Tr. at 6.  He described what he felt 
was his practical employment handicap.  On those days when he 
had to take an injection, it took about 45 minutes for it to 
work and then he would have to lie down for 6 hours or so.  
Tr. at 9.  He tried to make up for time lost by working on 
weekends and evenings.  Tr. at 9.  He was also endeavoring to 
attend school on a full time basis, and had already missed 3 
days in three weeks due to headaches.  Tr. at 12.

An extensive and detailed log of the occurrences of the 
veteran's headaches, their frequency, etc., is of record from 
September 1998 to February 1999.

On VA outpatient visits in 1999 the veteran was said to have 
ongoing headaches, but had decreased his caffeine intact.  In 
May 1999 it was reported that his migraine syndrome seemed a 
bit better (he had had only 7 migraines in the past month).  
His migraines were definitely triggered by a lack of sleep, 
missing meals, drinking too much caffeine, etc..  He was 
trying to avoid those things.  He had recently participated 
in a smoking cessation program, and had successfully quit 
smoking as well.  The diagnosis was migraine syndrome.  He 
was told to continue to use Imitrex, avoid the triggers as 
much as possible, and return as needed.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for his 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his headaches (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the evidence is quite extensive and includes 
not only VA examinations, but ongoing VA outpatient records, 
as well as logs kept by the veteran and his testimony which 
the Board finds to be both persuasive and entirely credible.

From the outset, the Board would note that the veteran has 
had difficulty in obtaining medication that is effective for 
his migraine or tension headaches, and at their worst, the 
headaches require an injection of Imitrex and his making 
himself immobile in bed for a period of several hours.  On 
occasion, his headaches have been so bad they have caused 
nausea and vomiting; they are often accompanied by 
photophobia and sensory changes to heat, cold and light.  

Most importantly, and (even given that the veteran has gone 
about systematically eliminating a number of precipitating 
factors such as caffeine, smoking,, etc.) their frequency is 
still considerable.  For instance, in any given month, the 
veteran reports having 12-15 significantly incapacitating 
headaches of varying intensity, but with a proportion which 
he has characterized as prostrating in nature.  

While the evidence is not entirely unequivocal in this case, 
the Board finds that a question has been presented as to 
which of two evaluations would more properly classify the 
severity of tension headaches.  38 C.F.R. § 4.7.  The 
evidence shows that the tension headaches have adversely 
affected the veteran's work attendance record.  

The current symptomatology more closely approximates the 
criteria for the maximum schedular evaluation of 50 percent 
which contemplates economic inadaptability.  The headaches 
have clearly interfered in virtually every aspect of the 
veteran's daily functioning.  According, the Board finds that 
the maximum assignable evaluation of 50 percent is 
appropriate for the veteran's headaches.  Moreover, whether 
he is going to school or working in self-employment as a 
mason, he recurrently exhibits a demonstrable and definitive 
deleterious economic impact that more nearly than not 
approximates severe economic inadaptability under Diagnostic 
Code 8100.  There are no other diagnostic codes applicable to 
the veteran's case.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current maximum schedular evaluation of 50 percent 
adequately compensates the veteran for the nature and extent 
of severity of his tension headaches.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased evaluation of 50 percent for 
tension type headaches is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

